PONDER, Judge.
This court issued an alternative writ on April 6, 1977, ordering the Honorable Melvin A. Shortess, Judge of the 19th Judicial District Court, to grant the motion for appeal filed by the defendants or to show cause why not.
Plaintiff Economy Carpets filed a brief in response to the alternative writ contending that the judgment of the trial court dated January 24,1977, was limited to the issue of defamation, and was not concerned with restraint of trade under LSA-R.S. 51:121 et seq.
LSA-R.S. 51:135 states:
“All interlocutory judgments in the cases affected by this Part, and not otherwise provided for, shall be appealable within five days and shall be heard and determined within twenty days after appeal is lodged, and any interlocutory judgments not appealed, except those rendered during the progress of the trial, shall be final, and shall not be reopened on final appeal. Such appeals shall be on the original papers, on the order on the district judge, if a transcript cannot be prepared in time.”
*729In our opinion, the judgment of January 24, 1977, falls within the scope of this statute. The issue of defamation is an essential element of the restraint of trade cause of action. The language “affected by this part” is sufficiently broad to demand that the present judgment be appealable within five days.
For the above reasons, the alternative writ issued April 6,1977, is made peremptory and the Honorable Melvin A. Shortess, Judge of the 19th Judicial District Court is ordered to grant the motion for appeal filed herein on January 28, 1977.
WRIT MADE PEREMPTORY.